Detailed Action
Summary
1. This office action is in response to the application filed on November 21, 2018. 
2. Claims 1-6 are pending and has been examined. 
Drawings
3. The drawings submitted on November 21, 2018 are acceptable.
Notice of Pre-AIA  or AIA  status
4. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT 
5. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 Authorization for this examiner’s amendment was given in an interview with John Chau on 1/7/2021.
Therefore, the following claims are amended;
Claim 1:
A power supply control device configured to control supply of power via a switch circuit including a semiconductor switch and a relay contact 5that is connected in parallel to the switch circuit, the power supply control device comprising: a detection unit configured to detect an electric current flowing through the switch circuit; and a determination unit a lapse of time from when [[an]] the electric current flows through the switch circuit.  
Claim 3:
The power supply control device according to claim 1, wherein [[the]] a number of the  semiconductor switches is two, the two semiconductor switches are FETs, a source of one of the semiconductor switches is connected to a source of 5the other of the semiconductor switches, and the relay contact is connected between drains of the two semiconductor switches.  
Claim 4: 
A power supply control method for controlling 10supply of power via a switch circuit including a semiconductor switch and a relay contact that is connected in parallel to the switch circuit, the method comprising: a step of detecting an electric current flowing through the switch circuit; a step of determining whether or not the electric current detected in the determination unit is at least a threshold when the semiconductor switch is on 15and the relay contact is off, a step of, if it is determined that the electric current is at least the threshold, switching on the relay contact and switching off the semiconductor switch; and a step of changing the threshold in accordance with a length a lapse 20of time from when [[an]] the electric current flows through the switch circuit.  
Claim 5:
 A computer program for causing a computer to control supply of power via a switch circuit including a semiconductor switch and a relay contact that is connected in parallel to the switch circuit, the program causing the 25computer to execute: a step of acquiring electric current information indicating an electric current flowing through the switch circuit; a step of determining whether or not the electric current indicated by 29100614.1Specification Clean36 265681-438274 FPCT 18-560US the acquired electric current information is at least a threshold when the semiconductor switch is on and the relay contact is off; a step of, if it is determined that the electric current is at least the threshold, switching on the relay contact and switching off the semiconductor 5switch; and a step of changing the threshold in accordance with a length of [[the]] a lapse of time from when [[an]] the electric current flows through the switch circuit.  
Allowable subject matter
6. Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance.
In re to claim 1, claim 1 the prior art fails to disclose or suggest the emboldened and italicized features recites “a determination unit configured to determine whether or not the electric current detected by the detection unit is at least a threshold when the semiconductor switch is on and the relay contact is off; a switching unit configured to, if the determination unit has determined that the electric current is at least the threshold, switch on the relay contact and switch off the semiconductor switch; and a changing unit configured to change the threshold in accordance with a length of a lapse of time from when the electric current flows through the switch circuit."
 In re to claim 4, claim 4 the prior art fails to disclose or suggest the emboldened and italicized features recites “a step of determining whether or not the electric current detected in the determination unit is at least a threshold when the semiconductor switch is on and the relay contact is off; a step of, if it is determined that the electric current is at least the threshold, switching on the relay contact and switching off the semiconductor switch; and a step of changing the threshold in accordance with a length of a lapse of time from when the electric current flows through the switch circuit.”
In re to claim 5, claim 5 the prior art fails to disclose or suggest the emboldened and italicized features recites “a step of determining whether or not the electric current indicated by the acquired electric current information is at least a threshold when the semiconductor switch is on and the relay contact is off; a step of, if it is determined that the electric current is at least the threshold, switching on the relay contact and switching off the semiconductor switch; and a step of changing the threshold in accordance with a length of a lapse of time from when the electric current flows through the switch circuit.”
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 2-3 and 6, claims 2-3 and 6 depend from claim 1, thus are also allowed for the same reasons provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wakazono (201903566161) discloses the present disclosure is to provide a power supply control device that can detect a half-on failure even if both ends of a semiconductor switch have a power source connected thereto.
Hoft (20190363200) present disclosure relates to a photovoltaic system comprising a switching device for switching on and off at least one photovoltaic string, to an electronically controlled direct current hybrid switching device for switching on and off at least one photovoltaic string in a user-controlled manner, to the use of a hybrid switch for switching a photovoltaic string, and to a method for switching off and back on at least one photovoltaic string of the photovoltaic system.
KATAYAMA (20180041022) the present disclosure relates to a load current control apparatus adapted to control an electric current flowing through a load device.
Contact Information
8. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2276. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISAY G TIKU/
Examiner, Art Unit 2839




	/THIENVU V TRAN/                                       Supervisory Patent Examiner, Art Unit 2839